 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                     UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13
     UNITED STATES OF AMERICA,                       ) CASE NO. CR 13-0354 MMC
14                                                   )
             Plaintiff,                              ) [PROPOSED] FINAL ORDER OF FORFEITURE
15                                                   )
        v.                                           )
16                                                   )
     G. JOHN ROY PANELLI,                            )
17                                                   )
             Defendant.                              )
18                                                   )

19
             On October 10, 2018, the Court entered a Preliminary Order of Forfeiture forfeiting the
20
     following property:
21
             1. ACER ASPIRE ONE SERIAL#: LUSALOD277015217B0160
22
             2. DELL INSPIRION LAPTOP SERIAL#: 436DMA00
23
             3. LENOVO THINK PAD SERIAL#: R9-DYTPN
24
             4. DELL LATITUDE D630 SERIAL#: JF945 A01
25
             5. SONY VAIO SERIAL#: 275463313001401
26
             6. HP PAVILION DV7 SERIAL#: 5CH140K13
27
             7. APPLE LAPTOP MACBOOK AIR SERIAL#: C02FK0SBDJDL
28

     [PROPOSED] FINAL ORDER OF FORFEITURE
     CR 13-0354 MMC                                  1
 1         8. HP PAVILION SLIMLINE SERIAL#: 3CR02102QS

 2         9. LENOVO W/POWER CORDS SERIAL#:ES06917122

 3         10. LACIE EXTERNAL HARDDRIVE

 4         11. MICRO SD CARD 4GB QTY: 2 UM: EA

 5         12. PHONE SIM CARD QTY: 5 UM: EA

 6         13. SANSA SCAN DISK

 7         14. IPHONE CREDIT CARD SCANNER

 8         15. FLASH DRIVE – 4 each

 9         16. OREGON SCIENTIFIC W/CORDS

10         17. SONY MINI DISK AND DVD – 2 each

11         18. SONY CYBERSHOT DSC T70

12         19. OLYMPUS STYLUS 710

13         20. FARGO HDP 820

14         21. HITI CARD PRINTER CS320

15         22. KEY # 87237

16         23. SCALES – 5 each

17         24. MISCELLANEOUS DOCS

18         25. MISCELLANEOUS CREDIT CARDS/ID CARDS – 1924 each

19         26. HYPERCOM CREDIT CARD SCANNER

20         27. CASH COUNTER W/UV COUNTERFEIT DECTECTOR

21         28. CIRCUT PERSONAL ELECTRONIC CUTTER

22         29. MISCELLANEOUS ITEMS FOR ID CARD PRODUCTION

23         30. CIRCUT PERSONAL ELECTRONIC CUTTER

24         31. ELTRON P310 CARD PRINTER

25         32. ZAP 1.2 MILLION VOLT STUN GUN

26         33. MISCELLANEOUS CREDIT CARDS/ID CARDS – 4 each

27         34. ROHS CARD SWIPER

28         35. CREDIT/ID CARDS “FARGO” – 22 each

     [PROPOSED] FINAL ORDER OF FORFEITURE
     CR 13-0354 MMC                         2
 1         36. ID CARD CUTTER

 2         37. DYMO LABEL MAKER – 2 each

 3         38. HEAT PRESS

 4         39. LPR CARD – 4 each

 5         40. SOCIAL SECURITY CARD – 2 each

 6         41. IRS TAX ID CARD

 7         42. MISC DOCS – 2 each

 8         43. DRIVER’S LICENSE AND PASSPORT – 2 each

 9         44. CREDIT CARD CUTTER

10         45. LAMINATOR

11         46. DOCUMENT CUTTER

12         47. CREDIT CARD SKIMMER MSR 206 – 2 each

13         48. HDP5000 PRINTER WITH CASE

14         49. VERIFONE S/N 291-416-714 SERIAL#: 291416714

15         50. VERIFONE S/N 700-003-106 SERIAL#: 700003106

16         51. IMPRINTING MACHINE

17         52. MANUAL CARD EMPOSSER

18         53. CREDIT CARD MAKER W/CASE

19         54. MISC. DRIVER’S LICENSES – 14 each

20         55. BLANK CREDIT CARDS – 46 each

21         56. EMBOSSED CREDIT CARDS – 52 each

22         57. UNEMBOSSED CREDIT CARDS – 115 each

23         58. MISC. CARDS – 10 each

24         59. 4 WALLETS W/14 CARDS – 18 each

25         60. SHOE BOX WITH MISC. ITEMS

26         61. CREATE STICKER MACHINE

27         62. TARGUS CELL PHONE BOOSTER

28         63. DIGITAL SCALES – 7 each

     [PROPOSED] FINAL ORDER OF FORFEITURE
     CR 13-0354 MMC                         3
 1         64. APPLE IPAD SERIAL#: DMPGN3AUDKNY

 2         65. LG LAPTOP SERIAL#: 910MSWW010217

 3         66. TOSHIBA LAPTOP SERIAL#: 5A271982W

 4         67. MOTOROLA RAZR PHONE

 5         68. T-MOBILE PHONE

 6         69. EXTERNAL DRIVE SPLASH

 7         70. NOKIA CELL PHONE

 8         71. HP LAPTOP SERIAL#: CND210MMC2

 9         72. HP LAPTOP SERIAL#: TW02420967

10         73. ACER LAPTOP SERIAL#: LUS680669281E7A41601

11         74. GATEWAY LAPTOP SERIAL#: 0027930448

12         75. SONY NOTEBOOK

13         76. LG VIRGIN MOBILE PHONE

14         77. HTC PHONE

15         78. TMOBILE LG

16         79. TMOBILE PHONE

17         80. MOTOROLA BOOST PHONE

18         81. NETSTAR EXTERNAL DRIVE

19         82. GATEWAY DESKTOP SERIAL#: 21801104292

20         83. THUMB DRIVES – 21 each

21         84. MEDIA STORAGE DEVICES (SD CARDS/SIM) – 12 each

22         85. SONY HANYCAM

23         86. BLOGGLE DIGITAL RECORDING

24         87. NOKIA CELL PHONE

25         88. SEAGATE DRIVE SERIAL#: 3LEORZ3T

26         89. HITACHI DRIVE

27         90. TMOBILE NOKIA

28         91. MISC. CDS – 6 each

     [PROPOSED] FINAL ORDER OF FORFEITURE
     CR 13-0354 MMC                         4
 1          92. UNITED STATES PASSPORT 039041150

 2          93. CREDIT CARDS – 3 each

 3          94. CALIFORNIA DRIVER’S LICENSE

 4          95. MISC DOCUMENTS

 5          96. ITHACA GUN COMPANY 1911 SERIAL#: 879738

 6 pursuant to 18 U.S.C. § 982(a)(2)(B) and 18 U.S.C. § 1029(c)(1)(C) and the procedures outlined in Rule

 7 32.2 of the Federal Rules of Criminal Procedure and 21 U.S.C. § 853.

 8          The United States represents that it has complied with the publication notice requirements of the

 9 Preliminary Order and that no petitions have been filed.

10          THEREFORE, it is so ordered that the above-described property shall be forfeited to the United

11 States pursuant to pursuant to 18 U.S.C. § 982(a)(2)(B) and 18 U.S.C. § 1029(c)(1)(C) and the

12 procedures outlined in Rule 32.2 of the Federal Rules of Criminal Procedure and 21 U.S.C. § 853.

13 All right, title, and interest in said property is vested in the United States of America. The appropriate

14 federal agency shall dispose of the forfeited property according to law.

15

16 Dated: June 12, 2019                                    __________________________________
                                                          ___ _____
                                                                 ____
                                                                    ______
                                                                    ____ ____
                                                                            ___
                                                                             _____
                                                                              ____
                                                                                 ____
                                                                                    ____
                                                                                     ___
                                                                                      _ _________
                                                          HON.
                                                           HON
                                                           HO  N. MMAXINE
                                                                     AXINE M. CHESNEY
                                                                                  CHESNEY
17
                                                          United
                                                              itted States District Judge
                                                           Unit
18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] FINAL ORDER OF FORFEITURE
     CR 13-0354 MMC                                   5
